Citation Nr: 0638746	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-16 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, to include hemorrhagic radiation cystitis and 
bladder cancer, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to May 1957.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  

A Travel Board hearing was held before the undersigned in 
July 2005.  Unfortunately, the recording of that hearing 
could not be transcribed.  In an August 2005 letter, the 
Board advised the veteran of this, and offered him the 
opportunity to appear for another hearing.  He was informed 
that if he did not respond within 30 days, the Board would 
assume that he did not want another hearing.  The veteran did 
not respond to this letter; consequently, the Board will 
proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  Specifically, the medical evidence of record 
indicates that the veteran was seen at the Iowa City VA 
Medical Center (VAMC) with complaints of hematuria as early 
as 2000, and that he underwent a cystoscopy in March 2003.  
While records from the Iowa City VAMC dated from 1999 to 2004 
are of record, there is no indication that the RO requested 
copies of all the veteran's pertinent treatment records from 
this facility, including the March 2003 cystoscopy report.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
they must be obtained.
Furthermore, the veteran claims that he currently has a 
genitourinary disorder (hemorrhagic radiation cystitis and/or 
bladder cancer) that is the result of his exposure to 
ionizing radiation during his military service.  Service 
connection for disability claimed as due to exposure to 
ionizing radiation during service may be established by three 
different methods.  See Davis v. Brown, 10 Vet. App. 209 
(1997).  First, there are certain types of cancer that are 
service connected on a presumptive basis if manifested in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, service connection for "radiogenic 
disease" may be established under 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when competent evidence establishes that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence of record shows that the veteran was exposed to 
ionizing radiation during his participation in Operation 
Redwing.  The medical evidence shows that he has a diagnosis 
of hemorrhagic radiation cystitis.  By inference, the 
diagnosis of such entity constitutes a medical opinion 
relating the disability to radiation exposure.  Postservice 
radiation exposure is neither shown, nor alleged.  Further 
development (based on review of the complete record) to 
determine whether the veteran has a genitourinary disability 
related to his radiation exposure in service is necessary for 
proper adjudication of this claim.  See 38 C.F.R. 
§ 3.159(c)(4).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In view of the need to return the case to the RO for the 
reasons outlined above, there is an opportunity to remedy any 
inadequacy of notice under the holding in Dingess.

Finally, at the hearing in July 2005 the veteran submitted 
extensive records with a waiver of RO consideration.  
Inasmuch as the case is being remanded anyway, the RO will 
have an opportunity to review these records in the first 
instance.
Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
obtain copies of all outstanding, 
relevant VA treatment records from the 
Iowa City VAMC (specifically including 
the March 2003 cystoscopy report).  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, he 
and his representative should be so 
advised, and asked to submit any such 
outstanding evidence they are able to 
secure.

3.  The RO should undertake proper 
development to ensure that the 
reconstructed radiation exposure dose 
estimate for the veteran is accurate.  
(See VBA Fast Letter 04-02 (September 20, 
2004)).  

4.  Thereafter, the RO should arrange for 
the veteran's  claims file to be 
forwarded to a physician with appropriate 
expertise for review and an advisory 
medical opinion as to whether the veteran 
has hemorrhagic radiation cystitis (or 
other genitourinary disability) related 
to his exposure to radiation in service.  
The consulting specialist should note the 
most current dose estimate for the 
veteran's ionizing radiation exposure, 
and should respond to the following:  Is 
it at least as likely as not (a 50 
percent or better probability) that the 
veteran's has hemorrhagic radiation 
cystitis (or other genitourinary 
disability) related to his exposure to 
ionizing radiation in service?  The 
physician should explain the rationale 
for the opinion given.  

5.  The RO should then readjudicate the 
claim in light of all evidence of record.  
If it remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


